DETAILED ACTION
Notice to Applicant
In the amendment dated 7/19/2022, the following has occurred: Claims 1-4 and 7 have been amended; Claims 8-9 have been canceled; Claims 10-12 have been added.
Claims 1-7 and 10-12 are pending and are examined herein.

Allowable Subject Matter
Claims 1-7 and 10-12 allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended, and claim 10 has been written, to require “a plate-like base body” with current conductor fixing elements of a non-conductive material on a top surface and “at least one signal conductor fixing element arranged on the bottom surface of the plate-like base body, the signal conductor fixing element including a guide channel formed in the plate-like base body for guiding the at least one signal conductor and fixing clips arranged in the guide channel and fixing clips arranged in the guide channel.”
	Previously cited Fees (US 2018/0105209) teaches a general tunnel for bus bars comprising a plate-like body. Omura (2018/0013273) was cited for teaching a conventional shielded harness for signal cables (see Fig. 2). 

    PNG
    media_image1.png
    453
    738
    media_image1.png
    Greyscale

Omura, does not, however, teach a channel in a bottom surface of a plate with fixing clips arranged in the channel, instead teaching a bracket fixed onto a surface. Previously cited Yanagi (US Patent No. 9,490,460) teaches a conventional shielding for cables that are sandwiched between shielding and a top wall of a battery housing (Fig. 5):

    PNG
    media_image2.png
    373
    533
    media_image2.png
    Greyscale

But Yanagi does not teach the claimed channel with fixing clips. JP 2015-182655 to Ishikawa teaches forming grooves on the underside of a top housing part of a battery module, but does not teach the combination of a groove with fixing clips, nor does it teach that the top surface is provided with current conductor fixing elements (see Fig. 4):

    PNG
    media_image3.png
    347
    433
    media_image3.png
    Greyscale

Previously cited Gundel (US 2016/0351298) is taken to be representative of shielding techniques for cables, but does not teach the claimed combination of features either. Based on the prior art of record, then, the claims do not appear to have been obvious to one of ordinary skill in the art at the time of invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723